Citation Nr: 1516653	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus; the criteria for referral for extraschedular consideration are not met.


CONCLUSION OF LAW

Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus is not warranted as a matter of law on a schedular basis; referral for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.85, Diagnostic Code 6260 (2014); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for tinnitus, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  All of the Veteran's relevant treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records relating to his claim for VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was provided with a VA examination in April 2012.  There is no evidence indicating that there has been a change in the severity of the Veteran's tinnitus since the time of the last VA examination.  See 38 C.F.R. § 3.327(a) (2014).  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, reviewed the claims file, and provided the information necessary to evaluate his tinnitus under the applicable rating criteria and to consider whether referral for extraschedular consideration is warranted, including addressing its effect on his occupational functioning,.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II. Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2014).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Diagnostic Code 6260, recurrent tinnitus, provides a maximum 10 percent rating.  38 C.F.R. § 4.87 (2014).  Note (1) following Diagnostic Code 6260 states that a separate evaluation for tinnitus may be combined with an evaluation under Code 6100, 6200, 6204, or other diagnostic code, except when tinnitus supports an evaluation under one of those diagnostic codes.  Note (2) provides that only a single evaluation for recurrent tinnitus will be assigned, whether the sound is perceived in one ear, both ears, or in the head.  Note (3) states that objective tinnitus (in which the sound is audible to other people and has a definable cause that may or may not be pathologic) is not to be evaluated under Diagnostic Code 6260 but is to be evaluated as part of any underlying condition causing it.  38 C.F.R. § 4.87.

The April 2012 VA examination report reflects diagnosed constant tinnitus bilaterally.  The Veteran reported to the VA examiner with regard to whether his tinnitus impacts his conditions of ordinary life and ability to work that he uses a sound machine to sleep at night because his tinnitus is bothersome.

As noted above, 10 percent is the maximum schedular rating provided for tinnitus under Diagnostic Code 6260.  The governing regulation, 38 C.F.R. § 4.87, is clear and unambiguous.  It precludes a schedular rating for tinnitus in excess of 10 percent, and specifically prohibits separate 10 percent ratings for tinnitus in each ear. 

As the disposition of this claim on a schedular basis is based on interpretation and application of the law, and not the facts of the case, the claim must be denied on a schedular basis as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

The Board finds that the first prong of Thun is not satisfied.  The Veteran's tinnitus is manifested by ringing in the ears.  These symptoms, and their resulting impairment, are already contemplated by the schedular rating criteria, whether it is experienced unilaterally, bilaterally, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260; see also Smith, 451 F.3d 1344.  Moreover, the Veteran does not contend, and the evidence of record does not suggest, that his tinnitus has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected tinnitus does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  Therefore, referral for extraschedular consideration is not warranted.

In summary, the Board concludes that entitlement to an initial rating in excess of the current 10 percent maximum schedular is precluded as a matter of law, and that the preponderance of the evidence is against a finding that referral for extraschedular consideration is warranted.  The benefit of the doubt rule is not for application.  


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.









	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran claims that he has a bilateral hearing loss disability due to acoustic trauma in service.

The Veteran's June 1966 induction report of examination reflects pure tone thresholds as follows (converted from ASA to ISO):


Hertz (decibels)

500
1000
2000
4000
RIGHT
15
10
10
5
LEFT
15
10
10
5

The Veteran's April 1968 separation report of examination reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
10
10
10
LEFT
0
5
5
10
15
20

The Veteran was afforded a VA examination in April 2012.  The VA examiner diagnosed bilateral sensorineural hearing loss, and opined that it is not at least as likely as not related to the Veteran's active service, reasoning that the Veteran's hearing was normal at the time of separation from service, there was no significant change in hearing thresholds in service, and opining that it was instead more likely due to civilian noise exposure, presbycusis, and other etiology.  With regard to the Veteran's civilian noise exposure, the examiner noted that the Veteran had a 2-year history post-service of working for Eastman Kodak on the production line with hearing protection.  The examiner did, however, note that the Veteran's service as a 91B wheeled vehicle mechanic was "highly probable" for exposure to hazardous noise.  The VA examiner did not, however, describe the civilian noise exposure to which his hearing loss may relate (as his production line work was noted as utilizing hearing protection), and the VA examiner did not explain the Veteran's presbycusis or other etiology in any other detail.

After the April 2012 VA examination was performed, private audiological records from Eastman Kodak dated between 1993 and 2000 were associated with the claims file.  These records include audiometric testing results dating back to January 1969.  The Board acknowledges these records note a medical history of "known hearing loss" and "military service."

Because the nature of the Veteran's hazardous post-service noise exposure, including occupational noise exposure, is not entirely clear from the VA examination report, nor is any history of presbycusis or other etiology, and because several clearly pertinent post-service audiological records from Eastman Kodak were associated with the claims file after the VA examination was performed that include audiometric test results dating back to January 1969, the Board finds that this matter should be remanded so that a new VA examination should be performed to clarify the etiology of the Veteran's hearing loss, including based on a review of the Eastman Kodak records recently received, and that addresses in greater detail any post-service noise exposure as well as the nature of any other etiology such as presbycusis.

Accordingly, the case is remanded for the following action:

1.  Afford the Veteran a new VA audiological examination to address the current nature and etiology of his bilateral hearing loss.  The claims folder must be made available to the examiner for review, including a copy of this remand and the newly associated Eastman Kodak private audiological records.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should address whether it is "at least as likely as not" (50 percent probability or higher) that the Veteran's bilateral hearing loss disability had its onset in service or is otherwise related to the Veteran's active service, including his noise exposure in service.

Please ask the VA examiner to clarify how many years the Veteran reports he worked for Eastman Kodak, and ask the examiner to further clarify the nature of all of the Veteran's post-service noise exposure.  Also ask the VA examiner to carefully review the Eastman Kodak audiological records, which include audiometric data dating back to January 1969. 

Also, please emphasize to the VA examiner that normal hearing at the time of separation from service, by itself, would not constitute a sufficient rationale for a negative opinion for purposes of this remand.

Also, if the Veteran's hearing loss is still found to be related to presbycusis or other etiology, please ask the examiner to explain the nature of the Veteran's presbycusis or other etiology and its relationship to the Veteran's hearing loss in greater detail.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


